EXHIBIT 10.1

 
DEBENTURE AND WARRANT PURCHASE AGREEMENT


This Debenture and Warrant Purchase Agreement (this “Agreement”), dated as of
June 27,  2008, is made by and between Retail Pro, Inc. (the “Company”) and
Midsummer Investment Ltd. (the “Purchaser”).
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
 
1.           Issuance of Debenture and Warrant. The Company hereby agrees to
issue to the Purchaser against payment therefor as described herein, (a) a
debenture of the Company in the aggregate principal amount of $500,000, which
debenture shall be in the form of Exhibit A attached hereto (a “Debenture”) and
(b) Warrants to purchase an aggregate of up to 3,000,000 shares of Common Stock,
with an exercise price per share equal to $0.01, which warrant shall be in the
form of Exhibit B attached hereto (the “Warrant”).  The total purchase price to
be paid by the Purchaser for the purchase of the Debenture and the Warrant is
$500,000 (the “Subscription Amount”).  Subject to the terms and conditions
hereunder, at the closing, the Company shall deliver to the Purchaser the
Debenture and the Warrant, and the Purchaser shall deliver the Subscription
Amount to the account designated in writing by the Company.
 
2.           Documents.
 
(a)           The rights and obligations of the Purchaser and of the Company
with respect to the Debenture, the Warrant and the shares of Common Stock
issuable under the Debenture and Warrant (the “Underlying Shares”) shall be
identical in all respects to the rights and obligations of the Purchasers and
the Company with respect to the debentures, the warrants and the underlying
shares issued pursuant to that certain Securities Exchange Agreement dated June
13, 2008 among the Company and the Purchaser (the “Exchange Agreement”). Defined
terms not otherwise defined herein shall have the meanings set forth in the
Exchange Agreement.
 
3.           Representations and Warranties of the Company.  The Company hereby
makes to the Purchaser the following representations and warranties:
 
(a)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith.  This Agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 

 
1

--------------------------------------------------------------------------------

 

(b)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents; or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien (except as contemplated
herein) upon any of the properties or assets of the Company in connection with,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
agreement, credit facility, debt or other material instrument (evidencing
Company debt or otherwise) or other material understanding to which such Company
is a party or by which any property or asset of the Company is bound or
affected; or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected, except, in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect (as defined in the Exchange Agreement).
 
(c)           Issuance of the Debenture and Warrant.  The Debenture and Warrant
are duly authorized and, upon the execution of this Agreement by a Purchaser,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.  The Underlying Shares, when issued in
accordance with the terms of the Debenture and Warrant, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company.  The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Underlying Shares.
 
(d)           Affirmation of Prior Representations and Warranties.  Except as
set forth on Schedule 3(d) hereto, the Company hereby represents and warrants to
each Purchaser that the Company’s representations and warranties listed in
Section 3.1 of the Exchange Agreement are true and correct as of the date
hereof.
 
4.           Representations and Warranties of the Purchaser.  The Purchaser
hereby represents and warrants as of the date hereof to the Company as follows:
 
(a)           Authority.  The execution, delivery and performance by such
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or similar action on the part of such
Purchaser.  This Agreement has been duly executed by such Purchaser and, when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 

 
2

--------------------------------------------------------------------------------

 

(b)           Own Account.  Such Purchaser (i) understands that the Debenture
and Warrant are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law, (ii) is acquiring the
Debenture and Warrant as principal for its own account and not with a view to or
for distributing or reselling such Debentures or Warrant or any part thereof in
violation of the Securities Act or any applicable state securities law, (iii)
has no present intention of distributing any of such securities in violation of
the Securities Act or any applicable state securities law and (iv) has no
arrangement or understanding with any other persons regarding the distribution
of such Debenture and Warrant (this representation and warranty not limiting
such Purchaser’s right to sell the Underlying Shares pursuant to a registration
statement or otherwise in compliance with applicable federal and state
securities laws) in violation of the Securities Act or any applicable state
securities law.  Such Purchaser is acquiring the Debentures and Warrant
hereunder in the ordinary course of its business.
 
(c)           Purchaser Status.  At the time Purchaser was offered the Debenture
and Warrant, it was, and at the date hereof it is, and on each date on which it
exercises the Warrant or converts the Debentures it will be an “accredited
investor” as defined in Rule 501 under the Securities Act.  Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act.
 
(d)           Experience of Purchaser.  Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Debenture and Warrant, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Debenture and Warrant and, at the
present time, is able to afford a complete loss of such investment.
 
(e)           General Solicitation.  Purchaser is not purchasing the Debenture
and Warrant as a result of any advertisement, article, notice or other
communication regarding such securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
5.           Delivery of Opinion.  Concurrently herewith, the Company shall
deliver to the Purchasers an opinion of outside counsel regarding this Agreement
and the issuance of the Debentures and Warrants in form and substance reasonably
acceptable to the Purchasers.
 



 
3

--------------------------------------------------------------------------------

 

6.           Public Disclosure.  The Company shall, on or before the 4th Trading
Day following the date hereof, issue a Current Report on Form 8-K, reasonably
acceptable to the Purchasers, disclosing the material terms of the transactions
contemplated hereby, and shall attach this Agreement thereto.  The Company shall
consult with the Purchasers in issuing any other press releases with respect to
the transactions contemplated hereby.
 
7.           Laurus Waiver.  As a condition to the closing hereunder, the
Company shall have obtained a waiver from Laurus Master Fund, Ltd. and its
affiliates in respect of any dilution adjustment such entities would otherwise
be entitled to under securities of the Company in respect of the issuance of the
Debentures, Warrants and Underlying Shares.
 
8.           Expenses.  The Company agrees to pay to Purchaser $30,000 at the
closing, as reimbursement for Purchaser’s legal expenses (such amounts shall be
in satisfaction of reimbursement for the Purchaser’s legal expenses associated
with the Exchange Agreement and the transactions contemplated hereby).  Except
as set forth above, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.
 
9.           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and Purchaser.
 
10.           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the second Trading Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.
 
11.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Purchaser. The Company may not
assign (except by merger) its rights or obligations hereunder without the prior
written consent of the Purchaser.  The Purchaser may assign their rights
hereunder in the manner and to the persons as permitted under the Debentures and
Warrants.
 

 
4

--------------------------------------------------------------------------------

 

12.           Execution and Counterparts.  This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
13.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the transaction documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other transaction documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
transaction documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.   If
either party shall commence an action or proceeding to enforce any provisions of
the transaction documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
14.           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 

 
5

--------------------------------------------------------------------------------

 

15.           Headings.  The headings in this Agreement are for convenience
only, do not constitute a part of the Agreement and shall not be deemed to limit
or affect any of the provisions hereof.
 
16.           Secured Obligation.  The parties acknowledge and agree that the
obligations of the Company under this Agreement and the Debentures, are subject
to the security interest granted by the Company and its Subsidiaries pursuant to
that certain Amended and Restated Security Agreement and Subsidiary Guarantee,
dated June 13, 2008, by and among the Company, its Subsidiaries and the secured
parties thereto and that such obligations are “Obligations” under such Amended
and Restated Security Agreement and are guaranteed by the Subsidiaries pursuant
to any Subsidiary Guarantee entered into in connection therewith.  The Company
and the Subsidiaries shall take any and all actions as may be necessary or
appropriate in order to grant the Purchasers a first priority security interest
in the assets of the Company and the Subsidiaries, including all UCC-1 filing
receipts if required.
 


[SIGNATURE PAGE FOLLOWS]



 
6

--------------------------------------------------------------------------------

 

Executed as of the first date written above by the undersigned duly authorized
representatives of the Company and Purchaser:
 


RETAIL PRO, INC.




By:                                                                
        Name:                                                   
        Title:                                                     


Address for Notice:




MIDSUMMER INVESTMENT LTD.


Signature of Authorized
Signatory:                                                                    
Name of Authorized
Signatory:                                                                           
Title of Authorized Signatory:  ________________________________
Address for
Notice                                                                                                
________________________________________________________
________________________________________________________





 
7

--------------------------------------------------------------------------------

 

Schedule 3(d)


           On June 19, 2008, the Company received a notice of default (the
“Notice”) from LV Administrative Services, Inc. (the “Agent”) as agent on behalf
of Laurus Master Fund, Ltd. and Valens Offshore SPV II, Corp. indicating that
the Company is in default under the terms of (i) that certain Amended and
Restated Secured Convertible Term Note dated as of July 12, 2004, as amended and
restated as of October 29, 2004, (ii) that certain Secured Convertible Term Note
dated June 15, 2005 (as amended, restated, modified and/or supplemented from
time to time), and (iii) that certain Secured Term Note dated as of February 29,
2008 (collectively, the “Notes”) for failure to make payments of interest in the
manner prescribed under the Notes.  The Notice accelerates and declares
immediately due and payable an aggregate amount equal to $10,740,409.21 (the
“Default Amount”), which purportedly includes the principal outstanding amount
of the Notes, unpaid interest and default fees through June 19, 2008.  As
provided in the Notice, if the Company fails to pay the Default Amount in full
by 3 p.m. (New York Time) on June 26, 2008, the Agent may exercise its rights
and remedies against the Company pursuant to applicable law including
foreclosure of its security interest against all of the assets of the Company.
 
 
 
 
8
 

--------------------------------------------------------------------------------